—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered February 13, 2001, as granted those branches of the separate motions of the defendant Builders Company of America, Inc., and the defendant City of White Plains which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
*537The defendants were properly granted summary judgment dismissing the complaint. Upon the prima facie showing of the defendant Builders Company of America, Inc., that it did not have actual or constructive notice of the dangerous condition of the outdoor staircase, the plaintiff failed to raise a triable issue of fact (see Goldman v Waldbaum, Inc., 248 AD2d 436, 437; Kraemer v K-Mart Corp., 226 AD2d 590). Furthermore, after the defendant City of White Plains established entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact as to the existence of a special relationship between the City and her (see Garrett v Holiday Inns, 58 NY2d 253, 261). Florio, J.P., Smith, Luciano and H. Miller, JJ., concur.